            Case 1:19-cv-02748-VEC Document 39 Filed 12/03/19 Page 1 of 2




                                             USDC SDNY
                                             DOCUMENT
                                             ELECTRONICALLY FILED
                                             DOC #:

MEMO ENDORSED                                DATE FILED: 12/03/2019

                                              December 3, 2019


   Via ECF
   The Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   Thurgood Marshall U.S. Courthouse
   40 Foley Square, Room 240
   New York, New York 10007


          Re:     Trustees of the Welfare, Pension and Annuity Funds of Local No. One,
                  I.A.T.S.E. v. NBCUniversal Media, LLC
                  Civil Case No.: 1:19-cv-02748 (VEC)

   Dear Judge Caproni:

          This firm represents Defendant and Counter-Claimant, NBCUniversal Media, LLC
   (“NBCUniversal”) in the above-referenced matter. We write to request that this action be referred
   to mediation before a Magistrate Judge.

           Local Rule 83.9(e)(3) authorizes the Court to refer any civil action to mediation at any
   time. Specifically, it provides that “the assigned District Judge may determine that a case is
   appropriate for mediation and may order that case to mediation, with or without the consent of the
   parties, before, at, or after the initial Rule 16(b) case management conference.”

           A court-ordered mediation will likely be successful in this matter. The parties have
   attempted to resolve their disputes informally since the filing of the lawsuit, and have made
   significant progress, but have been unable to resolve their remaining issues, and would benefit
   from the assistance of a neutral third party.
         Case 1:19-cv-02748-VEC Document 39 Filed 12/03/19 Page 2 of 2
Hon. Valerie E. Caproni
December 3, 2019
Page 2


         By way of background, this actions was brought by Plaintiff Trustees of the Welfare,
Pension and Annuity Funds of Local No. One, I.A.T.S.E. (the “Funds”) to recover delinquent
employee benefit plan contributions identified by the Funds’ auditor as allegedly owed to the
Funds for the years 2013 to 2016. Despite the fact that the auditor’s calculations had not been
verified, and the audits had not yet been resolved, and NBCUniversal had at all times represented
that it would pay any contributions owed with interest, the Trustees precipitously filed this action
on behalf of the Funds. Among the items that were still in dispute when the action was filed was
whether NBCUniversal could offset any additional contributions owed with amounts that it had
overpaid in 2015 and 2016. After the Trustees filed this lawsuit, seeking payment of all
contributions owed, with interest on the delinquent contributions, double interest, attorneys’ fees,
and auditor’s fees, NBCUniversal asserted counterclaims for the return and/or offset of
overpayments made to the Funds.

        After engaging in informal discovery, and providing information to the Funds’ auditor, the
parties have now agreed upon the amount of additional contribution owed to the Funds.
NBCUniversal thereafter promptly made payment of the additional contributions owed, with full
interest. The Trustees only recently advised that that additional interest had accumulated since the
auditor’s findings, and NBCUniversal is in the process of verifying the additional interest and
thereafter will issue payment for any additional interest owed. As a result, the Funds have already
received (or is in the process of receiving) all unpaid contributions and interest on those
contributions for the years at issue. The only remaining items in dispute, which the parties are
presently unable to resolve on their own, concern equitable considerations of the amount of
liquidated damages, attorney’s fees and/or other remedies, if any, to which the Funds are entitled
under 29 U.S.C. § 1132(g), and any offset or refund for overpayments made by NBCUniversal,
under ERISA § 403(c)(2(A), 29 U.S.C. § 1103(c)(2)(A), and pursuant to federal common law, and
Second Circuit authority in Frank L. Ciminelli Const. Co. v. Buffalo Laborers Supplement
Unemployment Ben. Fund, 976 F.2d 834 (2d Cir. 1992), Dumac Forestry Svs., Inc. v. Int’l Blvd.
of Electrical Workers, 814 F.2d 79 (2d Cir. 1987).

       Accordingly, NBCUniversal respectfully requests that the Court refer this action to
mediation before a Magistrate Judge. NBCUniversal further requests that this action be stayed
until mediation is completed and/or that the discovery deadline be extended for two months.

                                              Respectfully submitted,

                                              /s/ DFM
                                              Daniel F. Murphy, Jr.
                                                                 Plaintiff is directed to submit a letter to
                                                                 the Court by December 6, 2019
cc:    All Counsel of Record (via ECF)                           indicating whether it consents to a
                                                                 referral to the Court's mediation program.
                                                                  SO ORDERED.


                                                                                               12/03/2019
                                                                  HON. VALERIE CAPRONI
                                                                  UNITED STATES DISTRICT JUDGE
